DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claim 4 is objected to because of the following informalities: claim 4 is not ended with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1-12 are directed to computer-readable storage media that cover signals per se, which are non-statutory subject matter. 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non- statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non- transitory” to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification 1s silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 29 of copending Application No. 17/017,636 and claims 1, 11 and 12 of copending Application No. 17/092,084. Although the claims at issue are not identical, they are not patentably distinct from each other because every feature disclosed in instant claims 1, 13, 18 and 19 are taught by claims 1 and 29 of copending Application No. 17/017,636 and claims 1, 11 and 12 of copending Application No. 17/092,084.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinale et al. [US9707474], hereinafter Cardinale, in view of Marks et al. [US20080001951], hereinafter Marks.
Regarding claim 1, Cardinale discloses computer-readable storage media storing computer-readable instructions, which when executed by a computer having at least one processor (Fig. 10), cause the computer to: 
distribute, toward the terminal devices of a plurality of viewer via the communication line, a second video related to a computer-implemented game generated on the basis of operation data by using a received web page (Fig. 8, 830, col. 13, lines 7-11, “At step 830, the selections of the first player and the second player are provided to one or more of the other players of the group. The selections may be provided via an interface that shares one or more characteristics with the interface provided in FIG. 7” and col. 8, lines 46-52, “For example, video provider 115 may allow users access to videos stored in video database 125. In some implementations, player devices may access video provider 115 via one or more web interfaces. For example, a player may access video provider via a webpage, and the player may search and/or select one or more videos stored in video database 125 via the webpage”); 
receive, via the communication line, token data indicating that any type of token among a plurality types of tokens is given to the distributor, the token data being generated by the terminal device of each viewer viewing the second video (Fig. 8, 835, col. 13, lines 17-25, “At step 835, ratings of the multimedia selections may be received from the players that were provided the selections at step 830. In some implementations, each of the ratings may include a selection of one of the player selections over the other player selection. For example, for each of the judging players that are provided the selections of the first player and the second player, the judging player may select either the first player's selection or the second player's selection as the preferred selection”); 
calculate a score based on the total number of at least one type of tokens given to the distributor using the token data; and control a game object used in the game on the basis of the calculated score (Fig. 8, 840, col. 13, lines 39-48, “At step 840, a winner of the matchup is determined based on the ratings of the judging players. For example, the judging players may each select one of the two selections as a preferred selection, and the winner may be determined based on which of the players' selections was chosen by more judges. Also, for example, the judges may rate each selection on a scale, such as giving each selection a rating between 1 and 10, and the winner of a matchup may be determined based on which of the selections has a higher average rating”). 
However, Cardinale does not explicitly disclose distribute, toward terminal devices of the plurality of viewers via a communication line, motion data or a first video including an animation of an avatar of a distributor generated on the basis of the motion data. 
Nevertheless, Marks teaches in a like invention, distribute, toward terminal devices of the plurality of viewers via a communication line, motion data or a first video including an animation of an avatar of a distributor generated on the basis of the motion data ([0042], “During gameplay against an opponent, either online on using a multiplayer mode from the same computing system, user avatars can be used to represent emotional or physical reactions to events occurring in the game and the facial reactions, vocalizations, and body movements of the users”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage media as disclosed by Cardinale, to have the video distribution including motion data or a first video including an animation of an avatar of a distributor generated on the basis of the motion data, as taught by Marks, in order to increase the emotional effect of game events thus making the game more fun to play. 
Regarding claim 2, the combination of Cardinale and Marks discloses the computer-readable storage media according to claim 1, wherein the instructions further cause the computer to: assign at least one type of tokens to at least one option used in the game; calculate, for each option of the at least one option, a score based on the total number of the at least one type of tokens assigned to the option given to the distributor using the token data; and control the game object on the basis of an option having a maximum score among the at least one option (Cardinale, Fig. 8, 840, col. 13, lines 39-48, “At step 840, a winner of the matchup is determined based on the ratings of the judging players…  Also, for example, the judges may rate each selection on a scale, such as giving each selection a rating between 1 and 10, and the winner of a matchup may be determined based on which of the selections has a higher average rating”).
Regarding claim 3, the combination of Cardinale and Marks discloses the computer-readable storage media according to claim 2, wherein the instructions further cause the computer to: execute a first turn in which an option is selected on the basis of the operation data (Cardinale, Fig. 8, 815, 825) and a second turn in which options are selected on the basis of the token data generated by the terminal device of each viewer in the game; and select the option having the maximum score (Cardinale, Fig. 8, 840, col. 13, lines 39-48, “At step 840, a winner of the matchup is determined based on the ratings of the judging players…  Also, for example, the judges may rate each selection on a scale, such as giving each selection a rating between 1 and 10, and the winner of a matchup may be determined based on which of the selections has a higher average rating” and col. 11, lines 36-39, “In some implementations, the judges may score each of the videos, such as by providing a score from one to ten for each of the videos, and game engine 120 may utilize the scores to determine a winner for the round.”).
Regarding claim 7, the combination of Cardinale and Marks discloses the computer-readable storage media according to claim 3, wherein the instructions further cause the computer to execute the first and second turns alternately (Cardinale, Fig. 8 and col. 1, lines 18-21, “The online game includes a series of rounds, with each round including a matchup of two or more players from a group of players”).
Regarding claim 8, the combination of Cardinale and Marks discloses the computer-readable storage media according to claim 7, wherein the instructions further cause the computer to select the option having the maximum score on the basis of the token data received at any time from the end of the second turn of the previous time, via the first turn occurring after the second turn, to the execution of the second turn of the next time (Cardinale, Fig. 8 and col. 1, lines 18-21, “The online game includes a series of rounds, with each round including a matchup of two or more players from a group of players”).
Regarding claim 9, the combination of Cardinale and Marks discloses the computer-readable storage media according to claim 2, wherein the instructions further cause the computer to: calculate the score for each option by multiplying the total number by a first coefficient in the case where the at least one type of token assigned to the option is of low value; and calculate the score for the option by multiplying the total number by a second coefficient larger than the first coefficient in the case where the at least one type of token assigned to the option is of high value (Cardinale, Fig. 8, 840, col. 13, lines 39-48, “At step 840, a winner of the matchup is determined based on the ratings of the judging players…  Also, for example, the judges may rate each selection on a scale, such as giving each selection a rating between 1 and 10, and the winner of a matchup may be determined based on which of the selections has a higher average rating”).
Regarding claim 12, the combination of Cardinale and Marks discloses the computer-readable storage media according to claim 1, wherein the instructions further cause the computer to display, in the first video after the end of the game, a token object corresponding to each token given to the distributor during the execution of the game (Cardinale, col. 11, lines 47-50, “ Commentary of judges may be provided to the players of the matchup, to all players of the group, and/or to one or more members outside of the group. ”).
Regarding claims 13-16, please refer to the claim rejections of claims 1, 2 and 12.
Regarding claim 17, the combination of Cardinale and Marks discloses the computer-implemented method of claim 13, further comprising: when the calculated score exceeds a predetermined threshold, ending a turn associated with the score before a predetermined time limit has elapsed (Cardinale, col. 14, lines 28-34, “For example, the first player and the second player may be prohibited from selection multimedia files that are performed by the original artist of the multimedia subject and/or by an artist that gained a threshold level of popularity for the multimedia subject (e.g., the artist that made a song popular, even if not the original artist)”).
Regarding claims 18-19, please refer to the claim rejections of claim 1.
Regarding claim 20, the combination of Cardinale and Marks discloses the system of claim 19, further comprising: a game application programming interface (API) server device configured to service inquiries from the terminal device regarding presence or absence of the gift data (Cardinale, col. 13, lines 34-38, “a judging player and/or matched-up player may request extensions of time if the player determines that he will be unable to submit a selection and/or judge selections within the required time period”).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinale, in view of Marks, further in view of Barnes et al. [US20190308106], hereinafter Barnes.
Regarding claim 4, the combination of Cardinale and Marks discloses the computer-readable storage media according to claim 3. However, the combination of Cardinale and Marks does not explicitly disclose wherein the instructions further cause the computer to, when at least one predetermined condition is satisfied in the second turn: finish the second turn in the case where one option having a maximum score exists; and continue the second turn until one option having a maximum score exists in the case where a plurality of options having a maximum score. 
Nevertheless, Barnes teaches in a like invention, a winner is declared until one option having a maximum score exists ([0021], “In the event of a tie, the users (mobile devices 16) in the tie are designated finalists. A playoff round is then played by all m users and the finalist with the highest total score for the playoff round is declared the winner”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage media as disclosed by the combination of Cardinale and Marks, to have the winner declared until one option having a maximum score exists, as taught by Barnes, in order to guarantee a winner can still be declared under the situation of tie with the score. 
Regarding claim 5, the combination of Cardinale, Marks and Barnes discloses the computer-readable storage media according to claim 4, wherein the at least one predetermined condition includes at least one of the following: a condition that a time limit set for the second turn has elapsed; a condition that a total of the scores calculated for all of the plurality of options has exceeded a threshold in the second turn; a condition that the number of token data corresponding to the total number of viewers viewing the second video has been received in the second turn; or a condition that the data indicating that the distributor ends a reception of a vote by each viewer have been generated in the second turn (Cardinale, col. 13, lines 31-34, “For example, judging players may be required to provide a preferred selection within 48 hours, and any late submissions may not be utilized to determine an overall winner of the round”).
Regarding claim 6, the combination of Cardinale, Marks and Barnes discloses the computer-readable storage media according to claim 5, wherein the time limit is fixed or variable (Cardinale, col. 13, lines 31-34, “For example, judging players may be required to provide a preferred selection within 48 hours, and any late submissions may not be utilized to determine an overall winner of the round”).
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715